Citation Nr: 1035824	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include residuals of muscle strain of the back.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include residuals of muscle strain of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 until October 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for the above-referenced claims.  

In an August 2008, the Board denied service connection for a 
cervical spine and a lumbar spine disorder, as well as a claim 
for service connection for malignant thymoma.  Thereafter, the 
Veteran appealed the Board's denial of his claims to the United 
States Court of Appeals for Veterans Claims (Court).  In April 
2009, the Veteran and the Secretary of VA (the parties) filed a 
Joint Motion for Partial Remand (Joint Motion).  The Joint Motion 
moved for the Court to vacate and remand the August 2008 Board 
decision with respect to the cervical spine and lumbar spine 
claims, as the parties determined that a remand was necessary so 
that the Board could provide further explanation of the reasons 
and bases for its decision.  In October 2009, the Court granted 
the parties' Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In accordance with the Joint Motion, the Board finds that a 
remand with respect to the Veteran's claim.  In the April 2009 
Joint Motion, the parties noted that the Veteran's lay statement 
as to the onset and continuity of his back symptomatology since 
service had not been properly considered by the Board.  
Specifically, the parties noted the Veteran's July 1993 report 
that his back problems began in service and that they continued 
following separation.  The parties determined that the Veteran's 
statements of continuity of back symptomatology must be given 
adequate consideration in deciding his claims.

In this regard, the claims file reflects that the Veteran was 
afforded a VA examination in March 2008.  Following his 
examination of the Veteran and review of the claims file, the 
examiner rendered opinions that were against the claims for 
service connection.  In rendering his opinions, however, the 
examiner failed to discuss the Veteran's report of continuing 
back symptomatology since his military service.  

The Board notes that lay statements, such as those by the 
Veteran, may be competent to support claims for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. 1153(a) (West 2002 & Supp. 
2009); 38 C.F.R. 3.159, 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Thus, the Veteran's statements regarding the onset and continuity 
of his back symptomatology must be given consideration in 
determining whether service connection is warranted. 

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. 3.159(c)(4) (2009).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, on 
remand, the Veteran should be scheduled for a VA examination so 
that a medical opinion can be obtained regarding whether his 
current cervical spine and lumbar spine are related to his 
military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the Veteran for a 
VA examination to determine the nature and 
likely etiology of the claimed cervical spine 
and lumbar spine disorders.  The entire 
claims file must be made available to the 
physician designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.  

Following the review of the claims file and 
examination, the examiner is asked to opine 
as to the following:

(a) Whether it is at least as likely as not 
(50 percent likelihood or greater) that any 
cervical spine disorder is related to any 
documented in-service reports of muscle 
strain of the back, chest pain, an in-service 
injury, or is otherwise related to the 
Veteran's period of active service.  

(b) Whether it is at least as likely as not 
(50 percent likelihood or greater) that any 
lumbar spine disorder is related to any 
documented in-service reports of muscle 
strain of the back, chest pain, an in-service 
injury, or is otherwise related to the 
Veteran's period of active service.  

In rendering the above opinions, the examiner 
must acknowledge and discuss the Veteran's 
competent reports as to the onset of the 
claimed disorders and a continuity of his 
symptoms since his military service.  A 
complete rationale for any opinion expressed 
should be provided in a legible report.  If 
the examiner concludes that an opinion cannot 
be offered without resort to speculation, it 
should be indicated and he/she should explain 
why an opinion cannot be reached.  

2.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.  Thereafter, if appropriate, 
the case is to be returned to the Board, 
following applicable appellate procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


